—In an action to recover on a promissory note, brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the plaintiff appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated July 23, 1998, which denied its motion for summary judgment in lieu of complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the matter is remitted to the Supreme Court, Nassau County, for entry of a judgment in the principal amount of $70,833.22 plus interest.
In support of its motion for summary judgment in lieu of complaint (see, CPLR 3213), the plaintiff established its prima facie entitlement to judgment as a matter of law by producing the promissory note executed by the parties and demonstrating that the defendants had defaulted in payment thereon (see, Silber v Muschel, 190 AD2d 727). In opposition to the summary judgment motion, the defendants failed to submit adequate proof of an evidentiary nature to substantiate their allegations that they were fraudulently induced into executing the promissory note (see, Doby’s Delicatessen v Brunkard, 202 AD2d 626). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.